
	
		II
		112th CONGRESS
		2d Session
		S. 3529
		IN THE SENATE OF THE UNITED STATES
		
			September 11, 2012
			Mr. Roberts introduced
			 the following bill; which was read twice and referred to the
			 Committee on Environment and Public
			 Works
		
		A BILL
		To amend the Clean Air Act to clarify a certain provision
		  relating to prevention of accidental releases.
	
	
		1.Short titleThis Act may be cited as the
			 General Duty Clarification Act of
			 2012.
		2.Prevention of
			 accidental releases
			(a)Purpose and
			 general dutyParagraph (1) of
			 section 112(r) of the Clean Air Act (42 U.S.C. 7412(r)) is amended—
				(1)by striking
			 It shall be the objective and inserting the following:
					
						(A)In
				generalIt shall be the
				objective
						;
				and
				(2)by adding at the
			 end the following:
					
						(B)Regulations
							(i)LimitationNo
				entity shall be found to be in violation of this paragraph until the
				Administrator—
								(I)promulgates final
				regulations under clause (ii); and
								(II)issues internal
				enforcement guidelines under clause (iii).
								(ii)RegulationsThe
				Administrator shall promulgate regulations establishing criteria defining, for
				purposes of this paragraph, the terms extremely hazardous
				substance, appropriate hazard assessment techniques, and
				design and maintain a safe facility.
							(iii)UniformitySubsequent to the promulgation of final
				regulations under clause (ii), the Administrator shall issue guidelines to
				ensure that enforcement of this paragraph is handled by the regional offices of
				the Environmental Protection Agency in a uniform and appropriate manner across
				all regions of the United
				States.
							.
				(b)Definition of
			 accidental releaseSubparagraph (A) of section 112(r)(2) of the
			 Clean Air Act (42 U.S.C. 7412(r)(2)) is amended by inserting , other
			 than an emission resulting from an intentional act before the period at
			 the end.
			
